Title: To James Madison from John Langdon, 16 May 1804 (Abstract)
From: Langdon, John
To: Madison, James


16 May 1804, Portsmouth. “Jonathan Steele Esqr who was lately appointed District Attorney for N. H has resigned that office; I would therefore ask leave to name, Daniel Humphrys Esqr. for that appointment; this Gentleman has been many years in the practice of the law, sound in his principles, the man of Talents, and sterling integrity—he is Brother to David Humphryes who was our late Minister to Portugal; his appointment would meet general approbation.”
